Appellee was employed as a citrus packer. She had been packing fruit with her bare hands for several weeks when a rash appeared on her arms which, within a period of several days, spread to other parts of her body causing discomfort and making it necessary for her to stop work. She went to a doctor who diagnosed the ailment as dermatitis caused by oil from oranges. *Page 577 
She filed a claim for compensation under the Workmen's Compensation Act. The claim was rejected by the Industrial Commission because she did not suffer an accident arising out of and in the course of her employment. On appeal to the circuit court this order was reversed. The judgment of the circuit court is before us and presents the single question of whether the injury occurred by an accident as defined in the Workmen's Compensation Act. We can rest the decision of this case on our opinion, S. H. Kress  Company v. Burkes, 153 Fla. 686,  16 So.2d 106.
It is not amiss to point out, however, that an accident is not shown by the unexpected occurrence of an injury. The injury must necessarily follow the unexpected or unusual event in order for the case to come under the statute, Sec. 440.02, F.S. '41, F.S.A. paragraph 19.
The judgment is reversed upon authority of Kress v. Burkes, supra.
Reversed.
CHAPMAN, C. J., TERRELL and BUFORD, JJ., concur.